Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is generic to the following disclosed patentably distinct species: 
Tulip head species:
Species I (Figures 1-5): This embodiment features a pedicle screw with an integrally formed arm on the side of the tulip head.
Species II (Figures 6A-6D): This embodiment features a uniplanar bone screw.
Species III (Figures 7-11): This embodiment features a dual-head pedicle screw wherein the two tulip heads are integrally formed with each other via a rod that separates their side walls, one of which configured to receive a screw and the other configured to receive a rod.
Species IV (Figures 12-13): This embodiment features another a dual-head pedicle screw wherein the two tulip heads are integrally formed with each other via a shared side wall, one of which configured to receive a screw and the other configured to receive a rod.
Species V (Figures 14-16D): This embodiment features another a dual-head pedicle screw system wherein one of the two tulip head has an integrally formed arm on its side, and the other has a slot shaped to accommodate said arm, and furthermore wherein the two tulip heads are slidably connected with each other. 
Species VI (Figures 17A-18): This embodiment features yet another a dual-head pedicle screw further comprising a tulip head configured to receive a rod and a housing configures to receive a screw, wherein the two are integrally formed via a rod that separates their side walls.

Species VIII (Figures 24-31): This embodiment features a pedicle screw housing which features one aperture off the side of the tulip head. 
Species IX (Figures 32-34B): This embodiment features a pedicle screw insert configured to allow limited angulation of the screw relative to the tulip head.
Species X (Figures 35A-35G): This embodiment features a pedicle screw housing which features one aperture off the side of the tulip head, and furthermore comprises an insert with four prongs extending downward to engage the screw head, configured to allow limited angulation of the screw relative to the tulip head.
Species XI (Figures 39A-41C): This embodiment features another a dual-head pedicle screw wherein the two tulip heads are integrally formed with each other, and are furthermore connected at an angle relative to each other.
	Set Screw Species:
Species I (Figures 35H): This embodiment features a set screw with a star-shaped protruding top portion and a fully threaded internal portion.
Species II (Figure 35I): This embodiment features a set screw with an internal octagonal-shaped top portion and an internally threaded circular portion below.
Species III (Figure 35J): This embodiment features a set screw with an internally star-shaped top portion and a partially threaded circular internal portion below.

Species V (Figure 36): This embodiment features a set screw with an internally star-shaped aperture.
Rod species:
Species I (Figures 15A and 15B): This embodiment features a rod with a U-shaped cross section and a relatively narrow, circular tip.
Species II (Figures 15C and 15D): This embodiment features a rod with a square cross section with substantially rounded corners.
Species III (Figures 15G and 15H): This embodiment features yet another rod with a substantially circular cross section, furthermore comprising 10 flattened portions connected to form the rod.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of Tulip Head, Set Screw, and Rod, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I-IX (tulip heads) and I-III (rods) are patentably distinct and can read on a variety of generic claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./               Examiner, Art Unit 3773                                                                                                                                                                                         
/JULIANNA N HARVEY/               Primary Examiner, Art Unit 3773